Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Information Disclosure Statement
The listing of references in the specification, see [0006]. [0014], and [0028] of originally filed Specification, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 13 recites “an initial bitstream storable on a non-volatile memory”, however, being “storable” does not mean that the bitstream is definitively “stored” on the non-volatile memory, and therefore do not recite any tangible claim elements. Claim 14 recites “a module” and “a block”, neither of which represent tangible claim elements when considered in combination with the other existing limitations of the claim.



The Examiner recommends amending Claim 13 to comprise a tangible embodiment, such as the “non-volatile memory” or a “programmable gate array”, “comprising an initial bitstream stored thereon”.

The Examiner recommends amending Claim 14 to clarify that the module and block comprise a tangible embodiment, such as being stored on a non-transitory computer readable medium.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trout et al. U.S. PGPUB No. 2017/0249274

Per Claim 1, Trout discloses a method for programming at least one programmable gate array in a distributed computer system, the method comprising: providing configuration software for programming peripheral programmable gate arrays in the computer system (Paragraphs 32 and 65; Host computer 105 comprises such software.); integrating a first programmable gate array into the periphery of the computer system (Figures 1-4; FPGA’s 150-170), the first programmable gate array being adapted to read out a bitstream from a first non-volatile memory and to configure a logic circuit on the first programmable gate array according to the specifications of the read-out bitstream; providing a configuration, on the first programmable gate array, of a first configuration logic, which is configured to receive a first user bitstream from the configuration software for configuring a first user logic on the first programmable gate array, and to store the first user bitstream on the first non-volatile memory (Paragraphs 45-49; The FPGA’s 150-170 are prompted by a “load FPGA” command from host CPU 110, and subsequently, access a bit image file from host memory 120. Said bit image file may also be stored locally on a non-volatile memory 140 of a respective FPGA, and thus, loaded from the locally stored file after initial retrieval from host memory 120. The FPGA’s themselves consist of “programmable logic circuits”.); transmitting a first user bitstream from the configuration software to the first configuration logic via at least one data line of the computer system (Paragraph 47; PCIe lines 130); storing the first user bitstream on the first non-volatile memory by the first configuration logic (Paragraphs 47 and 49; Configuration bit image is stored locally in the FPGA’s non-volatile memory 140.); and configuring the first user logic on the first programmable gate array with the aid of the first user bitstream (Figure 5 numeral 260; FPGA is configured from the configuration bit image file.).Per Claim 2, Trout discloses the method according to claim 1, wherein the first Paragraph 49, Figure 5).Per Claim 3, Trout discloses the method according to claim 1, wherein an initial bitstream for configuring the first configuration logic on the first programmable gate array is stored on the first non-volatile memory via a dedicated programming interface of the first programmable gate array or a JTAG interface (Figure 1, Paragraph 47; JTAG lines 145), and wherein the first user bitstream is transmitted to the first configuration logic with the aid of a data interface of the first programmable gate array, which is not identical to the dedicated programming interface (Figure 1, PCIe lines 130).Per Claim 4, Trout discloses the method according to claim 1, wherein the first configuration logic or the initial bitstream remains on the first programmable gate array after the configuration of the first user logic (Paragraphs 47 and 49, Figure 5 numeral 265).Per Claim 8, Trout discloses the method according to claim 1, wherein the first programmable gate array is configured to automatically configure the first configuration logic on the first programmable gate array via the initial bitstream after the computer system is switched on (Paragraphs 44 and 49).Per Claim 13, Trout discloses an initial bitstream storable on a non-volatile memory of a programmable gate array (Paragraph 67) to configure a logic circuit on the programmable gate array (Paragraphs 47 and 49; Configuration bit image is stored locally in the FPGA’s non-volatile memory 140.), which implements a configuration logic configured to carry out the method comprising: receiving a user bitstream at a data interface (Figure 1, PCIe lines 130) of the programmable gate array for configuring a user logic on the first programmable gate array; storing the user bitstream on a non-volatile memory of the programmable gate array; and configuring the first user logic on the programmable gate array via the first user bitstream (Paragraphs 45-49; The FPGA’s 150-170 are prompted by a “load FPGA” command from host CPU 110, and subsequently, access a bit image file from host memory 120. Said bit image file may also be stored locally on a non-volatile memory 140 of a respective FPGA, and thus, loaded from the locally stored file after initial retrieval from host memory 120. The FPGA’s themselves consist of “programmable logic circuits”. Figure 5 numeral 260; FPGA is configured from the configuration bit image file.).
Per Claim 14, please refer to the above rejection of Claim 13. Additionally, Trout discloses a module for generating an initial bitstream according to claim 13, in a programming environment for programming programmable gate arrays, designed as a block which is integratable into a graphical program (Paragraphs 32, 65, and 66; Host computing system 105 comprises a host CPU 110 that can execute software responsible for performing the claimed steps of Claim 13.).


Allowable Subject Matter
Claims 5, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

With respect to Claim 5, neither Trout nor any combination of the prior art specifically teaches the claimed monitoring logic on the first programmable gate array to detect a reset command from input data fed into the first programmable gate array, and restoring an initial state of the programmable gate array by receiving a new user bitstream from the configuration software for configuring a new user logic, when considered in combination with the other existing limitations of Claims 1 and 4.

With respect to Claim 6, neither Trout nor any combination of the prior art specifically teaches the claimed non-volatile memory of the programmable gate array comprising two slots, one each for storing an initial bitstream and a first user bitstream, and 

With respect to Claim 9, Trout teaches a second programmable gate array (Figure 3; secondary FPGA 160) and further teaches configuring each of a plurality of FPGA’s (Paragraph 49). However, neither Trout nor any combination of the prior art specifically teaches configuring a programming logic of the first programmable gate array with a received second user bitstream, and transmitting the second user bitstream from the programming logic of the first programmable gate array to the second configuration logic of the second programmable gate array before the first user logic is configured on the first programmable gate array, when considered in combination with the other existing limitations of Claim 1.

-	Claim 7 inherits the allowable subject matter of Claim 5.

-	Claims 10-12 inherit the allowable subject matter of Claim 9.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2186